ORDER
This matter having been duly presented to the Court on the certification of the Office of Attorney Ethics pursuant to Rule l:20-13(b)(l) to effectuate the automatic temporary suspension of VICTOR J. HOROWITZ of PISCATAWAY, who was admitted to the bar of this State in 1982, respondent having pleaded guilty in the United States District Court for the District of New Jersey to one count of health care fraud, in violation of 18 U.S.C. § 1347 and one count of tax evasion, in violation of 26 U.S.C. § 7201;
And the Court having considered the submissions by respondent and the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), VICTOR J. HOROWITZ is temporarily suspended from the practice of law, effective December 7, 2012, and pending the final resolution of ethics proceedings against him, and until the further Order of this Court; and it is further
ORDERED that respondent shall refrain from taking on any new matters, effective immediately, for either current or prospect clients; and it is further
ORDERED that VICTOR J. HOROWITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that VICTOR J. HOROWITZ comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.